 60DECISIONS OF NATIONALLABOR RELATIONS BOARDand other benefits, and the Employer's ultimate centralizedcontrol over labor relations. On these facts, and in view ofthe long history of collective bargaining on the 4-plant unitbasis, we believe that the existing multi divisionpattern shouldbe left undisturbed. a Accordingly, as the unit requested by thePetitioner is inappropriate, we shall dismiss the petition.ORDERIT IS HEREBY ORDERED that the petition filed herein be,and it herebyis, dismissed.SMurray Corporation of America--Ecorse Plant, 101 NLRB 313.EIGEL JENSEN AND THOMAS N. RAMSAY, COPARTNERS,d/b/a ARTCRAFT ENGINEERING & MANUFACTURING CO.andINTERNATIONAL ASSOCIATION OF MACHINISTS, DIS-TRICT LODGE NO. 94, LOCAL NO. 311. Case No. 21-CA-1339. April 14, 1953DECISION AND ORDEROn February 17, 1953, Trial Examiner Herman Marx issuedhis Intermediate Report in the above -entitled proceeding, findingthat the Respondent had not engaged in and was not engagingin the unfair labor practices alleged in the complaint andrecommending that the complaint herein be dismissed, as setforth in the copy of the Intermediate Report attached hereto.Thereafter, the General Counsel and the Respondent filedexceptions to the Intermediate Report and supporting briefs.The Board' has reviewed the rulings made by the Trial Ex-aminer at the hearing and finds that no prejudicial error wascommitted.: The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and briefs,and the entire record inthe case, andhereby adopts the findings,conclusions, and recommendations of the Trial Examiner.ORDERUpon the entire record in this case and pursuantto Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board herebyordersthat the com-iPursuant to the provisions of Section3 (b) of the Act,the Board has delegated its powersin connectionwith thiscase to a three-member panel[Chairman Herzog and Members Stylesand Peterson].t The TrialExaminer erroneously sustained the Respondent's objection to receipt inevidenceof thewritten statement of witness Allstead at the hearing. The statement shouldhave been admitted as evidence of a past recorded recollection. Wigmore on Evidence,Third Edition, "Past Recollection Recorded,"sections734-737; 744-747. However, as thestatement was contradictory on its face, we find that the General Counsel's position was notprejudicedby thisaction.104 NLRB No. 14. ARTCRAFTENGINEERING& MANUFACTURING CO.61plaint issued herein against the Respondent, Eigel Jensen andThomas N. Ramsay, copartners, d/b/a ArtcraftEngineering& Manufacturing Co., be, and it hereby is, dismissed.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEOn February 15. 1952. International Association of Machinists, District Lodge No. 94, LocalNo. 311(referred to herein as the Union),filed a charge with the National Labor RelationsBoard against Artcraft Engineering&Manufacturing Co., i a copartnership consisting ofEigel Jensenand ThomasN.Ramsay,(also referred to herein as the Respondents or theCompany).Based upon the charge,the General Counsel of the National Labor RelationsBoard, on April 28, 1952,issued a complaint alleging that the Respondents had engaged inand were engaging in unfair labor practices within the meaning of the National Labor RelationsAct,as amended (61 Stat 136-163), referred to herein as the Act. Copies of the complaintand the charge have been duly served upon the Company.Inmaterial substance,the complaint alleges that the Respondents, in violation of Section8 (a) (1) and 8 (a) (3) of the Act, discharged Albert Rasmussen and Ora W. Moore on or aboutFebruary 11, 1952, and have since failed and refused to reinstate them, for the reason thatthey had exercised rights guaranteed to them by the Act. The Respondents filed an answerwhich, in essence, denies the commission of any unfair labor practices.Pursuant to notice served upon all parties, the hearing in this proceeding was opened atLos Angeles, California, on June 16, 1952, before Howard Myers as duly designated TrialExaminer. After the introduction of some documentary evidence, but before any testimonywas taken, Trial Examiner Myers granted an application, in which the General Counsel andthe Respondents joined, for a continuance of the hearing to September 15, 1952. Because ofthe unavailability of Trial Examiner Myers for the resumption of the hearing, I was dulydesignated on September 9, 1952, to succeed him as Trial Examiner in this proceeding.On September 10, 1952, 1 granted an application by the Respondents to continue the hearingto September 16, 1952. Pursuant to notice duly given to all parties,the hearing was resumedon September 16, 1952, and held before me on that date and on September 17, 1952.2 TheGeneral Counsel and the Respondents were represented at the hearing by counsel, and theUnion by business representatives. All parties participated in the hearing and were affordeda full opportunity to be heard,examine and cross-examine witnesses,adduce evidence,submit oral argument,and file briefs.The Respondents moved to dismiss the complaint atthe close of the testimony. 3 Decision was reserved on the motion. The findings and conclusionsset forth below dispose of the motion. The parties waived oral argument. The Respondentshave filed a brief which has been read and considered. The General Counsel and the Unionhave not filed briefs.Upon the entire record, 4 and from my observation of the witnesses, I make the following:iThe caption has been amended to conform to the evidence that ArtcraftEngineering &Manufacturing Co. is a trade name for a copartnership consisting of Eigel Jensen and ThomasN. Ramsay.2 The record was not closed on September 17, 1952, but held open for the receipt of adeposition, the taking of which I had ordered upon application of the General Counsel at thehearing.The General Counsel subsequently filed a motion (in the form of a letter datedOctober 14, 1952) for leave to withdraw his application to take the deposition. The otherpartiesinformed me that they had no objection to the motion. On October 21, 1952, I entered an ordervacating the order for the deposition, and closing the record of the hearing.3It is unnecessary to set forth other motionsmade atthe hearing.4The parties have filed a stipulation dated November 10. 1952,purportingto make thefollowing corrections in the official transcript of the proceedings:Insertion of "Seeman" between the words "he" and "talked" at page 101, line 19Substitution of the phrase "point out" for the words "findout" at page130, line 25.Substitution of the word "record" for the word "worker" at page 192, line 19.Insertion of "not" between "does" and "recall",at page 386, line 18Ihave treated the stipulation as a motion by the parties to correct the record, and herebyorder that the transcript be corrected to the extent sought by the stipulation. The transcriptcontains other inaccuracies, but as these do not affect any significantaspectof the evidence,I deem it unnecessary to make any additional corrections in the record. 62DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSEigel Jensen and Thomas N. Ramsay are engagedat Los Angeles, California, as copartnersunder the firm name of Artcraft Engineering & Manufacturing Co., in the business of manu-facturing, selling, and distributing tools, dies, jigs, and fixtures. In the course and conductof its business, the Company has caused, and continues to cause, large quantities of material,equipment, and supplies used in its manufacturing operations to be shipped and transportedin interstate commerce from and through States other than California to its place of businessinLos Angeles, California. Products manufactured by the Company at the said place ofbusiness are used in, and necessary to, the national defense effort. I find that the Respondentshave been engaged, at all times material to this proceeding, in interstate commerce withinthe meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Association of Machinists, District Lodge No. 94. Local No. 311, admits personsemployed by the Respondents to membership and is a labor organization within the meaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Prefatory statementThe Company maintains day and night shifts at its plant. On February 11, 1952 (the date onwhich Moore and Rasmussen were terminated), there were 131 production employees on theCompany's payroll. These consisted of 31 machine hands, 30 diemakers, and 70 individualsdescribed in the record as jig and fixture men. Approximately 25 of the production employeeswere employed on the night shift jig and fixture men and diemakers perform their work in 1large room which for convenience of description will be referred to below as the tool anddie shop. Machine hands perform their work in another area of the plant known as the machineshop.The workweek at the establishment begins on Monday and extends through Friday orSaturday. Employees are normally paid on Friday.Jensen exercises general supervision over the production processes The Company employsa superintendent named William Seeman who, subject to Jensen's supervision, directs theproduction operations of the plant. The superintendent directly supervises the work of themachine hands, while the jig and fixture employees and the diemakers receive their workassignments and related instructions from leadmen who in turn are subject to the super-intendent's supervision. Seeman, who began his employment with the Company on December17. 1951, is vested with, and exercises, authority to discharge employees.B.The employment, union activity, and discharge ofRasmussen and MooreRasmussen became a journeyman machinist in 1921. Since then he has had approximately12 years of experience in operating planing machines, the function of which is to shape metalto specified dimensions.The Company operates a planing machine in the machine shop on both its shifts. Untilsometime in August 1951, it employed a planing hand named Walter G. McKnight on the dayshift.McKnight left his employment in order to settle some personal affairs in the East,telling Jensen that he would "look you up" upon his return.Rasmussen learned of the opening through an advertisement and applied to Jensen for thejob.Jensen told him that it had been filled. Rasmussen was at that time in the employ of aLos Angeles concern, working on a night shift as a planing hand. He was interested insecuring a day job, and that prompted his application to Jensen. Shortly after he spoke toJensen,Rasmussen developed a skin ailment for which he began to take treatments. Hereceived medical advice that he was allergic to cast iron, upon which he had had occasion towork as a planing hand, and that the allergy was responsible for his condition. His employerthereupon transferred him to duties which required no contact with cast iron.Noting another advertisement by the Respondents for a planing hand, Rasmussen sent Jensena letter, dated September 8, 1951, reapplying for the job. In his letter Rasmussen expresseda preference for day work but stated that he "might consider night work," and requestedJensen to communicate with him "if interested," and if the Company had enough planing workto assure him "of steady employment." ARTCRAFTENGINEERING& MANUFACTURING CO.63Jensen called at Rasmussen's home on October 25 to inform the latter that there was anopening attheplantfora planer hand.Rasmussen was not home because he was at hisdoctor'soffice receiving a treatment for his skin ailment, and Jensen left a card with anotation to the effect that there was a "day job open" at the plant, and requesting Rasmussentocall.Rasmussen telephoned Jensen that evening, and as a result of the conversation,Rasmussen came to the plant the following day, spoke to Jensen, and filled out an applicationfor employment on a form provided for that purpose. Rasmussen began his employment on thefollowingMonday, October 29. Thereafter, on a number of occasions during his employment,he worked on cast iron, never declining to do so when requested.Rasmussen and Jensen gave conflicting accounts of some aspects of the telephone conversa-tion and of Rasmussen's subsequent visit to the plant. Rasmussen testified that during thetelephone conversation he informed Jensen that he was undergoing treatment for a skininfection, that he was allergic to cast iron, that for that reason he was doubtful whether hecould accept the job offer, and that Jensen replied that the Company processed "very little,ifany" cast iron and that he (Rasmussen) would not be required to work on the metal.Jensen's version is that "about all that took place over the phone" was that he told Rasmussenof the opening and that the latter agreed to come to the plant At one point in his testimony,Jensen admitted that Rasmussen told him that "he was allergic to cast iron before he washired." However, Jensen later denied that he told Rasmussen that he would not be requiredtowork on cast iron, and that Rasmussen mentioned his skin treatments and allergy Withrespect to their conversation at the plant, Jensen testified that he told Rasmussen on thatoccasion that "an old man" (McKnight, who formerly did the planing work on the day shift)was "on vacation" and that Rasmussen would "have to leave" if the former planer handreturnedand "wanted to come back to work." Rasmussen denied that statements of thatnature weremade to him when he was hired, and he asserted that at various times duringthe course of his employment Jensen made remarks to him to the effect that work at the plantwas plentiful and that he could remainas long ashe desired. Jensen denied that he had madeany suchstatements.Ido not credit Jensen with respect to the indicated conflicts. It is undisputed that at the timeof the telephone conversation Rasmussen was suffering from a skin allergy which he had beeninformed had been caused by his contact with cast iron, that his employer had transferred himto other duties to avoidthe need forsuch a contact, and that he was under treatment for theailment. In that setting, it is quite plausible that Rasmussen should mention his allergy toJensen and inquire from the latter whether he would be required to work on cast iron. Jensendescribed a report to him by Seeman that Rasmussen had told the superintendent that he couldnot work on cast iron because it did not "agree with his skin." In testifying to the occasion ofSeeman's report,Jensen stated: "I didn't know for sure whether it was the first day or thethird day [of Rasmussen's employment]; I don't remember when it was." It may be observedthat the conversation could not have occurred on "the first day or the third day" ofRasmussen's employment,since Seeman'semployment did not begin until almost 2 monthsafter Rasmussen was hired. Be that as it may, even if one assumes that the intendment of thequoted testimony was toexpressa lack of recollection rather than to estimate the period ofthe conversation with Seeman, Jensen's demeanor left me with the impression that he waslacking in frankness in describing his information concerning Rasmussen's ailment. Addi-tidnal support for this conclusion may be found in the patent self-contradiction involved inJensen's initial admission that Rasmussen told him of the allergy before the employee washired and Jensen's later denial that Rasmussen had mentioned the condition to him. Withrespect to Jensen's claim that he told Rasmussen when the latter was hired that he would beterminated in the event of McKnight's return to work, it may be borne in mind that whenRasmussen was hired, McKnight had been gone for about 2 months, if not longer, and thatwhen McKnight left, all that he had said on the subject of his possible return to work consistedof the somewhat vague statement that he would "look you up" when he returned from theEast. One may well question whether McKnight's seemingly casual remark would lead Jensenmonths later tomake a pointof telling Rasmussen that the latter would be laid off if McKnightreturnedIn any event, it is significant that in his letter of September 9, Rasmussen specifiedthat his application was conditioned upon the availability of "steady employment." Bearingthat in mind, the fact that he left a job to accept one with the Company contributes weightto his denial that Jensen told him that his tenure would be limited by McKnight's return.Rasmussen impressed me as a credible witness, and I credit that denial, as well as hisversion of the telephone conversation with Jensen. Similarly, I credit Rasmussen's testimonythat on various occasions during his employment, Jensen told him that work in the plant wasplentiful, and that he could remainas long ashe wanted to stay.About the beginning of February 1952, McKnight sent a message to Jensen, through oneof the employees (unidentified in the record), that "he was back in town and ... looking for 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDa job."Jensen told his informant to tell McKnight that no day job was available,but thatthere was an opening on the night shift.As will appear later, McKnight was hired on February11, 1952,to replace Rasmussen on the day shift. 6Moore has been a machinist for about 15 years and a toolmaker for approximately 5 years.He was hired by Jensen and worked on jigs and fixtures.He had a workbench in the tool anddie shop,but the requirements of his work took him from time to time to other places in theshop.He received his work assignments and instructions from a leadman named Al Thiel.Moore became interested in organizing the plant'semployees and to that end, early inFebruary 1952,asked the Union to send a representative to see him.Pursuant to Moore'srequest, Theodore F. Baird,a business agent of the Union,came to the plant on Wednesday orThursday,February 6 or 7, and spoke to Moore during the latter's lunch period at a rearentrance leading to the tool and die shop.Baird gave Moore some authorization cards to beused by employees in designating a collective-bargaining representative.During the same lunch period in which he received the cards,Moore gave 20 of them toRasmussen in the plant.6 Within the next several days both men distributed a small numberof the cards to employees,Moore passing out from 4 to 6, and Rasmussen 3. Distributiontook place in the plant or its adjacent parking lot during lunch and rest periods and before andafter workBaird came to the plant again during the lunch period on Monday.February 11. Standingoutside the entrance where he had previously spoken to Moore, he signaled to the latter whowas then engaged in eating his lunch at his workbench which is located about 50 or 60 feetfrom the entrance. Moore joined Baird,and the two engaged in conversation.After about 5minutes Moore sent Baird away and returned to his lunch inside the plant. During the periodwhile he was outside the entrance,Baird at one point or another noticed SuperintendentSeeman at a lunch wagonwhichwas parked nearby.Seeman was standing at a distance of from10 to 20 feet from Baird. 7According to Baird,he was talking to Moore when he noticedthe superintendent.Moore,however,did not see Seeman until after he resumed his lunch.The superintendent was standing nearby when Moore noticed him, but then walked away in thedirection of the office.On the occasion of his second meeting with Moore, Baird wore a union button in his lapel.The button,which is about one-half inch in diameter,contains the emblem and initials of theInternational Association of Machinists, with which the Union is affiliated. The initials areapproximately one- sixteenth of an inch in length.Seeman and Baird were unacquainted at the time of the latter's visits to the plant. There isno dispute,however,that Seeman noticed Baird on the second occasion,identifying the businessagent at the hearing as a "stranger"whom he saw near the entrance to the tool and die shop,and asserting that it was not uncommon for individuals who were not employed at the plantto come to the entrance for one purpose or another.The superintendent agreed that he isfamiliar with the type of button described above,having been a member of the InternationalAssociation of Machinists and having worn the emblem himself at one time,but he denied thathe noticed the button on Baird or that he was then aware that Baird was a representative ofthe Union.Seeman also asserted that when he noticed Baird, the latter was alone. Jensenentered a denial that he saw Baird at the plant,and there is no evidence that either he orRamsay saw the business agent at the establishment at any time.Shortly after the lunch period on February 11, the Company removed the timecards ofMoore and Rasmussen from the rack,and Jensen signed terminal paychecks representingthe employees'accumulated time.Jensen-also signed a paycheck for a third employee whowas discharged that day, and whose dismissal is not at issue in this proceeding. Moorenoticed that his timecard had been removed,and during the course of the afternoon, spoketo Seeman about thematter,asking the latter if he"was being discharged."Seeman repliedin the affirmative.Moore then asked for the reason,and Seeman stated that he did not have5Jensen denied that McKnight applied to him for, and was denied,reemployment about thetime Rasmussen was hired.McKnightwas not produced as a witness,and the findings madeabove, as well as at a later point in this report,with respect to communications betweenJensen and McKnight concerning the latter's reemployment,are based on Jensen's uncon-troverted testimony.6Rasmussen estimated that he received the cards"possibly"10 days before his dischargeon February 11. Baird based his recollection that he visited the plant on February 6 or 7 on thefact that he assumed his duties as the Union's representative on February 4. In the light ofthe evidence as a whole,including the testimony of Baird and Moore,I have concluded thatRasmussen received the cards on the day of Baird's visit described above.7 Baird "imagine [d] " that the distance was 10 feet. Seeman estimated the distance as "15 or20 feet." ARTCRAFTENGINEERING& MANUFACTURING CO.65tohave any.Moore asserted that he would insist on one,stating that he would go to theCalifornia employment service and"request a separation slip with a reason on it," andthe superintendent responded that he would insert on such a slip as the reason for the dis-charge that Moore"talked too much."About midafternoon,Rasmussen also noticed that histimecard was missing,and he inquired of Jensen and Ramsay on separate occasions whetherthatmeant his dismissal Both partners disclaimed any knowledgeof the matter. 8 Theemployee also put a similar inquiry to Seeman,and the superintendent replied that such wasthe case.Rasmussen asked for the reason,and Seeman replied,"The oldgent [McKnight] thatused to work here wants to come back."Rasmussen inquired,"What has that got to do withito" and pointed out that he had been working there approximately 4 months and that as faras he knew, his work had been satisfactory.Seeman shrugged his shoulders and replied thathe was acting under"orders."9Moore and Rasmussen were given their paychecks and leftthe plant later that day.That same afternoon Jensen spoke to McKnight on the telephone and offered the latter theopening left by Rasmussen's discharge. McKnight accepted and reported for work.He leftthe Company's employ after about 3 months.The Respondents did not offer the vacancy toRasmussen,but employed another machinist instead.Jensen and Seeman denied that they were aware of any union activity at the plant prior tothe discharges,and that Moore and Rasmussen were discharged because the Company knewor believed that they had distributed authorization cards or had engaged in any other organ-izational activity.Ramsay and Thiel also entered a denial that they were aware of any suchactivity beforeMoore and Rasmussen were terminated.Seeman stated,in effect,that thedecision to discharge the 2 employees was his, that he spoke to Jensen about the matter atabout 8 a.m. on February 11, and that he ordered the preparation of the terminal paychecksabout 2 hours later.Specifying that he discharged Moore because the employee "talked toomuch,"Seemantestified,in substance, that during a 2 week period prior to the dismissal, he observed Mooreon about 5 occasions talking during working hours at "different places" in the tool and dieshop to, or in "the middleof, "smallgroups of employers of varying numbers and composition.The superintendent agreed that he did not know whether Moore's duties required him to bewhere he was on the occasions in question, but he asserted that in several of the instancesthe group"broke it up when they saw me coming."One such occasion,according to Seeman,occurred on or about the Thursday preceding Moore's discharge.At that time as he passedthe group,the superintendent testified,he told the employees,numbering 3 or 4, to "cut itout." According to Seeman,approximately 2 days later(on the Saturday before Moore wasdischarged),he saw Moore in "the middle"of a group of "possibly"3 to 5 employees whowere engaged in conversation.Seeman asserted that his attention was attracted to the groupon that occasion because he heard a yell from the area where the several employees werestanding;that he looked in that direction and "went over that way"; and that, as he did so,the group"broke it up."The last such incident,according to Seeman's testimony,occurred8 Jensen denied that Rasmussen talked tohim about the "layoff,"and Ramsay entered asimilar denial,assertingthat he didnot see Rasmussenthat day. As observedelsewhere, Ido not credit certain phases of Jensen's testimony, whereasRasmussen impressed me as anobjective and frank witness.Ramsay expressed the belief that he was not in the shop that day,but his demeanor reflectedsome uncertaintyabout the matter. I credit Rasmussen's versionof his conversationswithJensen and Ramsay.9Findings concerning the conversationswith Seeman,as described above,are variouslybased on testimony given by Moore and Rasmussen.Seeman denied that anything was saidconcerning the employment service in his conversationwith Moore. The superintendent'sversion is that he came to Moore's bench and told Moorethat he wasbeinglaid off; that Mooreinquired for the reason;and that he(Seeman)replied."You talk to much." Much of Seeman'sversion of his conversation with Rasmussen is in accordwith the latter's account. Thesuperintendent denied, however,thathe statedthat hewasunder "orders," and that Rasmussen"protested that he had been there for months."Seeman displayed a somewhat reluctantdemeanorwhen he gave testimonythatapparentlyseemedto him to be favorable to the GeneralCounsel's position.Such was the case when he admitted seeing Baird at the rear entrance onFebruary 11,and that he was familiarwith the buttonof the internationalAssociation ofMachinists.Moreover, the superintendent evinced adisposition to base his recollection onassumption rather than on fact,as when he testified that he gave Rasmussenhis check interminating the latter,but later admitted thathe hadno independentrecollection that suchwas the case.Iam persuadedthat the versionsgiven by Moore and Rasmussenof theirrespective conversations with Seeman are more reliablethan therelevanttestimony of thesuperintendent,and have made findings accordingly. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout 8 or 9 o'clock on the morning of February 11, the day of Moore's discharge.On thatoccasion,Seeman asserted,he saw Moore talking to 5 or 6 employees. The sense of Seeman'stestimony is that he concluded that Moore's duties did not require him to be talking to otherson the occasions in question because "if they are talking about the work,there is usuallyonly one or two, and not more."Jensen testified that"ever since(Moore)started, "theemployee did "an awful lot of talkingaround the shop"to"lots of fellows." He asserted that during the last month of Moore'semployment,he observed Moore"several times a day"talking to others in places "wherehe was not supposed to be." There was no rule of silence in the shop,Jensen agreed,but, hetestified,although other employees talked,they did not do so as much as Moore Jensenasserted that about 4 or 5 weeks before Moore's discharge,he remarked to Thiel:"Don'tthat guy [Moore]over there ever work?You better talk to him about it."According to Jensen,Thiel replied that he had "noticed the guy talking"and would speak to him about the matter.Thiel testified that on one occasion Jensen asked him "Does Moore ever work9"but theleadman stated that Jensen gave him no instructions to speak to Moore,and that he saidnothing to Moore"about his talking."Thiel stated that he had occasion to observe Mooretalking to other employees,and that"it seemed"that it occurred on more than one occasion.At a later point,Thiel asserted that he saw Moore talking"daily approximately,"and thatthis occurred over a period of "possibly"2 or 3 weeks. The leadman could recall only onespecific incident,however,and this, according to his testimony,involved an occasion whenMoore had some work at the drill press, but was talking to 1 or more individuals(the recordisnot clear as to the number)about 5 feet from the press.As Thiel put it, "there seemed tobe a conversation going on there."The leadman gave some contradictory testimony on thesubject of Moore's allegedly excessive talking.After testifying to Moore's participation inconversations he observed among employees,he stated that he could not recall"who theparticipantswere in such conversations,"and he agreed that no "particular employee"engaged in them"more than anyone else."However,when asked at a subsequent point whyhe could identify only Moore as a participant,Thiel expalined that the conversations"seemedto be centered"around Moore,and that the latter"was doing most of the talking."Moore agreed that"groups of employees[talked] during working hours" on such mattersas "some current issue,"but stated that this occurred"very seldom."He said,in substance,thathe had occasion to the same extent as other employees to participate in such groupdiscussions for periods of from 3 to 5 minutes. When such conversations occurred, hetestified,they would last for a few minutes "until they[the group]realized they were takingup company time and they dispersed by themselves."Moore denied that he was ever warnedby the management about talking or that he had ever been told by Jensen, Seeman, or Thielto "break it up."There appears to be some conflict between the testimony of Jensen and that of Seeman withrespect to the reason for Rasmussen's termination,and the testimony of Jensen containselements of self-contradiction concerning the matter.Early in his testimony,Jensen assertedthat in his office on the Thursday or Friday preceding the dismissal,Seeman told him thatRasmussen should be replaced because the employee"was not a good a man as we thoughthe was going to (be); he left too much work on, too much spots on the work he planed, therewas too much bench work on it " Nothing else was said about Rasmussen in this conversation,according to this portion of Jensen's account, and he asserted that it was on the followingMonday, the day of Rasmussen's discharge,that he told Seeman that McKnight was availablefor reemployment.However,at later points in his testimony,apparently referring to thesame conversation but placing it in the machine shop, Jensen gave the discussion a sub-stantially different cast,testifying as follows at one place:A.Seemann told me we got some cast iron, a lot of it got to be planed, and Rasmussendon'twant to plane it because he say his hands is allergic to it,and he was wearinggloves, and he said he couldn't plane cast iron.Isaid let him go,let's get MacKnight back again We need a man can plane anything.There is ones in the shop,we have men that was allergic to cast iron down there. Thefront of his hands,you know, theygot sores,and you can't tell a man to workSo then the next week Rasmussen was let go.That is the only reason.Seeman testified that what he told Jensen on or about the Thursday before Rasmussen's dis-charge was that there was some cast iron awaiting planing and that Rasmussen had told himon a prior occasion that he was allergic to the metal.Jensen replied,according to Seeman,thatMcKnight was available to replace Rasmussen.Itmay be noted that Seeman's testimony,unlike that of Jensen,contains no description of a complaint by him to Jensen concerning thequality of Rasmussen's work. ARTCRAFTENGINEERING& MANUFACTURING CO.67As support for its disclaimer of unlawful motivation in discharging Moore and Rasmussen,the Company adduced undisputed evidence that it has in its present employ 13 individuals wholisted their union affiliations on printed application forms provided by the Company at thetime they applied for work.10 Five of the employees in question(and possibly a sixth whosephrasing is somewhat obscure)listed an affiliation with the international Association ofMachinists. One of these applied for employment and listed his affiliation about 2 days before,and another several days after. Moore and Rasmussen were discharged, but the applicantswere nevertheless hired.C.Concluding findingsThe evidence given by the Respondents' witnesses contains infirmities which reflect on thereliability of the claimed justifications for the discharges. There is patent self-contradictionin some of Jensen's testimony, and his evidence conflicts substantially at points with portionsof the testimony Seeman and Thiel gave. 11However, whatever doubts I may entertain concerning the justifications advanced, I amunable to base a conclusion on them. It is elementary that the burden of proof rests with theGeneral Counsel. The focal question for decisionhere is whether he has sustained that burden,and not whether the Respondents have convincingly established lawful reasons for the dis-charges.For reasons set out below. I am of the opinion that the evidence adduced by theGeneral Counsel does not preponderantly establish that the discharges were discriminatory.It is fundamental to a finding of discriminatory motivation in the discharge of an employeethat the evidence must establish that "the employer knew or believed that the employee hadparticipated in union or concerted activities" (Annual Report, National Labor RelationsBoard, 1951, page 163). Such evidence may, in given cases, sometimes be found in an em-ployer's pattern of antiunion animus, 12 but putting the fact of the discharges aside, "therecord [in this proceeding] is singularly lacking in evidence that the [Company] was hostileto the Union or to the organizational efforts of its employees" (Farber Brothers, Inc., 94NLRB 748). In a proper case, particularly against a background of interference with theemployees'rightof self-organization,the size of a plant may aid an inference that anemployer knew or believed that an employee was engaged in organizational activity,is But theCompany employed 131 production employees, more than 100 of whom worked on the day shift;Moore and Rasmussen performed their duties in separate areas of the plant, each in themidst of substantial numbers of employees; and it is evident that neither the physical areaof the plant nor the number of individuals employed therein is so small that one may conclude,withoutmore, from factors of size of the establishment and the number of people employedthere that the management was aware of the activities of Moore and Rasmussen. Nor may one10 The forms, which the Company purchased from a stationer, contained the phrase "LaborUnion Affiliations" followed by a blank space for the insertion of relevant information. It isundisputed that the Company has since deleted the phrase from its application blanks bystriking it out. The former use of the inquiry concerning 'Labor Union Affiliations" is notalleged in the complaint as a violation of the Act, and the General Counsel does not appear toseek a finding that the inquiry violated the statute. Inviewof the discontinuance of the useof the phrase, and in the absence of any allegation concerning it, but without passing on thequestion whether a finding concerning the legality of the inquiry need be supported by anallegation, Imake no finding that the former use of the phrase "Labor Union Affiliations"violated the Act11 For reasons which will appear,it is unnecessary to elaborate in detail on the indicatedinconsistencies but, among other things, it maybe noted here that Jensen contradicted himselfon the question of whether Rasmussen mentioned his allergy before he was hired; that Jensengave contradictory versions of the claimed conversation in which Seeman allegedly spoketo him about Rasmussen's termination,at first quoting the superintendent as complaining ofthe quality of Rasmussen'swork but later asserting that the"only reason"Rasmussen wasdismissed was because,according to Seeman's alleged report to Jensen, Rasmussen wasallergic to cast iron and did not wish to work on the metal; that the "only reason" sounds anebulous note, since Seeman admitted that Rasmussen did not refuse to work on cast iron,and there is undisputed evidence that Rasmussen actually planed such metal whenever he wasrequired to do so; and thatThiel,who was Moore's immediate superior and apparently in anexcellent position to observe him, at least at points gave testimony which is not quite inharmony with the respective descriptions by Jensen and Seeman of Moore's alleged behavior.12See,for example, Ozark Hardwood Company, 91 NLRB 1443; Somerville Buick, Inc.. 93NLRB 1603; and Stationers Corporation. 96 NLRB 196.iSSee cases cited,supra,footnote 12. 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDreach such a conclusion from the fact,as the evidence establishes,that Jensen and Seemanpassed through the machine and tool and die shops many times each day, and that Thiel wasMoore's immediate superior and performed his work in the same shop as Moore.There is no proof that any management representative saw, or was informed of, thepossession or distribution of the authorization cards by Moore and Rasmussen.Any findingthat the Company knew or believed that Moore and Rasmussen were engaged in organizationalactivitiesmust rest on the evidence that Seeman saw Baird on the occasion of the latter'ssecond visit to the entrance to the tool and die shop.14 In that regard,itmaybe noted thatRasmussen did not speak to Baird on either of the business agent's visits to the plant, andthere is no evidence ofany other contact between them,let alone knowledge of any such contactby the Company.As Seeman was unacquaintedwithBaird at the time of the latter's secondmeeting with Moore,one would have to indulge in two speculative inferences to concludefrom the fact of Baird's second visit that Seeman became aware of any interest by Moorein union organization.The firstis that Seeman saw Moore and Baird together,and the secondthat the superintendent noted Baird'sunion button.There is no dispute that Baird and thesuperintendent noticed eachother,but the evidence does not establish that Seeman actuallysaw the business agent while the latter was with Moore.Seeman denies that he saw the twotogether.Even if one assumes, as Baird testified,that the business agent was with Moore atthe time the former saw Seeman, that does not necessarily mean that Baird was with Moorewhen SeemannoticedBaird.Seeman's denial is given point by Moore's testimony,for theemployee's account makes it plain that he did not notice Seeman while talking to Baird. Anyconclusion that Seeman saw Baird and Moore together still retains a speculative cast even ifone takes into account the evidence that Seeman walked in the direction of the office soonafter Baird's visit, and that Moore's timecard was taken from the rack and the employee wasdischargedshortlythereafter.Turning to the question whether Seeman took note of Baird'sunion button,itmay be recalled that the button is but a half inch in diameter and that theinitials on it aretiny.Whether Seemanactuallywas in a position to recognize the button woulddepend on a number of variables,not established by the record,such as the quality of Seeman'ssight and whether Baird's position was such at any time that the emblem came within rangeof the superintendent's vision.Iam unable to conclude on the record as made that Seemanactually saw, let alone made out the details of, the button,notwithstanding his familiaritywith the type of emblem in question.The justifications advanced for the discharges are. rendered suspect by the quality of someof the evidence adduced to support them.Suspicion is heightened by such factors, amongothers, as Jensen's admission that he sent word to McKnight only a short while before thecommencement of Rasmussen'sunion activity that no day job was available for McKnight;the peculiar fact that, although there is no claim ofmisconductagainst Rasmussen,the Com-pany did not lay him off at the end of the workweek preceding his discharge but waited untilhe began a new workweek,notifying him of hisdismissalafter he had worked for a few hoursin the new workweek;Jensen's assurances to Rasmussen that work at the plant was plentifuland that he could remain as long as he wished;the preparation of the paychecks almostimmediately after Baird's second visit;and the fact that the dismissals followed hard uponthe distribution of the authorization cards, and within a few hours after Baird spoke to Mooreon February 11. However,the law wisely forbids the substitution of a judgment based uponsuspicion for one supportedby thepreponderant weight of the evidence.The General Counselhas failed to establish an essential ingredient of his case, and there is thus insufficient evidencethat Moore and Rasmussen were discriminatorily discharged. 15Finally,there appears to be some intimation by the General Counsel that the Company'sfailure to offer Rasmussen the vacancy left by McKnight's second termination,or a positionon the night shift which apparently became available after Rasmussen's discharge,constitutesevidence of a discriminatory purpose to deny him reemployment.Whatever the state of theCompany's knowledge of Rasmussen's union activities prior to his termination, it is undisputedthat it had at least some knowledge of such activities a few days after his discharge (seeSeeman's testimony). It may be noted that Rasmussen preferred day work and had com-municated his view to the Company before he was hired,and that he did not apply for reemploy-ment after his termination.Be that as it may, the mere fact that the Company did not offeran opening as a planer hand to Rasmussen after it admittedly gained knowledge of his unionactivities does not establish a discriminatory purpose to deny him reemployment.i4There is some indication in Thiel's testimony that he saw a stranger talking to Moore attheentrance in question, but the relevant evidence given by the leadman falls short ofestablishing that the individual he saw was Baird.and that the occasion was during either oneof Baird's visits.isSee Farber Brothers,Inc., 94 NLRB 748. VIRGINIA-CAROLINA CHEMICAL CORPORATION69The recordas made requires a recommendation that the complaint be dismissed.Upon the basisof the foregoingfindings of fact,and upon the entire recordof thecase, I makethe following:CONCLUSIONS OF LAW1.International Association of Machinists, District Lodge No. 94, Local No. 311, is a labororganization within the meaning of Section 2 (5) of the Act.2.The Respondents have not engaged in unfair labor practices within the meaning of the Act.[Recommendations omitted from publication.]VIRGINIA -CAROLINA CHEMICAL CORPORATIONandINTER-NATIONAL ASSOCIATION OF MACHINISTS, LODGE NO.183, AFL, PetitionerVIRGINIA-CAROLINA CHEMICAL CORPORATION andUNITEDGAS, COKE & CHEMICAL WORKERS OF AMERICA, C.I.O.,Petitioner.Cases Nos. 11-RC-453 (formerly 10-RC-1950)and 11-RC-454 (formerly 10-RC-1959). April 14, 1953.SUPPLEMENTAL DECISION AND ORDEROn December 23, 1952, the National Labor Relations Boardissued its Decision and Direction of Elections' finding, interalia,zthat themachinists and welders at the Employer'sCharleston, South Carolina, plant, may each constitute a sepa-rate unit for purposes of collective bargaining. Accordingly,elections by secret ballot were conducted on January 14, 1953,under the direction and supervision of the Regional Directorfor the Eleventh Region. On that date, the Regional Directorissued and duly served on the parties tallies of ballots. Thetally for the machinists voting group showed only 1 eligiblevoter and he cast his vote for the Petitioner, the InternationalAssociation of Machinists, Lodge No. 183, herein called the IAM.The tally for the welders group showed that of 2 eligible voters,1vote was cast for this Petitioner and none against. No objec-tions to the elections having been timely filed, the RegionalDirector, pursuant to Section 102.61 of the Board's Rules andRegulations and the Decision and Directiun of Elections, forth-with issued separate certifications of representatives to theIAM for the machinists and the welders groups.On February 23, 1953, the Employer moved to rescind theforegoing certifications on the grounds that (a) there was only1eligible employee in the machinists voting group, and ittherefore could not constitute an appropriatebargaining unit;and (b) in the welders voting group only 1 of the eligible em-ployees voted and therefore no representativevote was castin that election. The IAM filed a brief in opposition to thismotion.1100 NLRB No. 206.2 The Boardalso found that all remaining production and maintenance employees, withspecified exclusions,may constitute a separate unit.International Union of Mine, Mill &Smelter Workers,Local Union No. 863,won the election held in this group by receiving 181out of 248 votes cast.104 NLRB No. 16.283230 0 - 54 - 6